UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4793



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD TIMOTHY CARROLL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-227-V)


Submitted:   May 17, 2004                  Decided:   June 15, 2004


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Keith M. Cave, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A jury convicted Richard Timothy Carroll of being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2000).     Carroll appeals, challenging the admission of certain

evidence and the propriety of the district court’s denial of his

motions for a judgment of acquittal and a new trial.                We affirm.

            Carroll first contends that the district court erred by

admitting evidence of “other crimes” under Fed. R. Evid. 404(b).

Evidence is admissible under Rule 404(b) if it is necessary,

reliable, relevant to an issue other than character, and more

probative than prejudicial.       United States v. Hodge, 354 F.3d 305,

311-12 (4th Cir. 2004). “Limiting jury instructions explaining the

purpose for admitting prior bad acts evidence and advance notice of

the intent to introduce such evidence provide additional protection

to defendants.”     Id.   Our review of the trial transcript convinces

us   that   the   district    court   did     not   abuse   its   discretion   in

admitting evidence under Rule 404(b). See id. (stating standard of

review).

            Next, Carroll asserts that the district court erred by

denying his motion for a judgment of acquittal under Fed. R. Crim.

P. 29, by failing to prove that he possessed the firearms charged

in the indictment.           Where, as here, the motion was based on

insufficient evidence, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to


                                      - 2 -
the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).      In order to prove a § 922(g) violation, the

Government had to show that Carroll voluntarily and intentionally

possessed the firearms.*   United States v. Gallimore, 247 F.3d 134,

136 (4th Cir. 2001) (discussing elements of the offense).     Our de

novo review of the trial transcript leads us to conclude that the

evidence established that Carroll possessed the firearms.        See

United States v. Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003)

(stating standard of review).

            Finally, Carroll asserts that the district court erred by

denying his motion for a new trial under Rule 33 of the Federal

Rules of Criminal Procedure based upon the sufficiency of the

evidence.   We review a district court’s denial of a Rule 33 motion

for an abuse of discretion.    United States v. Perry, 335 F.3d 316,

320 (4th Cir. 2003) (stating standard of review), cert. denied, 124

S. Ct. 1408 (2004).    “[A] court should exercise its discretion to

grant a new trial sparingly . . . and . . . should do so only when

the evidence weighs heavily against the verdict.”      Id. (internal

quotation marks and citations omitted).        We find no abuse of

discretion in the district court’s denial of Carroll’s motion for

a new trial.



     *
      The Government also must prove that Carroll was previously
convicted of a felony and that the firearms had traveled in or
affected interstate commerce. Gallimore, 247 F.3d at 136. Carroll
stipulated to these elements of the offense at trial.

                                - 3 -
          Accordingly, we affirm Carroll’s conviction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -